Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-21-00102-CR

                                       EX PARTE Hector REYES

                                           Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 31, 2021

DISMISSED

           Relator has filed a petition for writ of habeas corpus relating to a criminal prosecution.

“Our original jurisdiction to issue a writ of habeas corpus is limited to cases in which a person’s

liberty is restrained because the person has violated an order, judgment, or decree entered in a civil

case.” In re Garrett, No. 04-20-00557-CR, 2020 WL 7753983, at *1 (Tex. App.—San Antonio

Dec. 30, 2020, no pet.) (mem. op., not designated for publication). “We do not have original

jurisdiction to issue a writ of habeas corpus in criminal matters.” Id. “The only courts authorized

to issue writs of habeas corpus in criminal matters are the Texas Court of Criminal Appeals, district




1
 This proceeding arises out of Cause No. 2019CR3789, styled State of Texas v. Hector Reyes, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.
                                                                                       04-21-00102-CR


courts, and county courts.” Id. Here, relator does not complain of an order, judgment, or decree

entered in a civil case. We therefore dismiss relator’s petition for want of jurisdiction.

                                                   PER CURIAM

Do Not Publish




                                                 -2-